Citation Nr: 1732043	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO. 10-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange.

2. Whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for a right knee disability.

3. Whether referral is warranted for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for a low back disability.

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Era Veterans Association



ATTORNEY FOR THE BOARD

D. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In a June 2016 decision, the Board denied the issue of entitlement to a schedular rating in excess of 10 percent for degenerative arthritis of the low back. The Veteran did not perfect an appeal of this decision to the Court of Appeals for Veterans Claims (Court). 38 U.S.C.A. §§ 7104(b), 7252 (West 2014); 38 C.F.R. § 20.1100 (2016).

Additionally, the Veteran filed a formal claim for TDIU in April 2009. However, a claim for TDIU was also reasonably raised by the record in conjunction with the claim for an increased rating for a low back disability. See Rice v. Shinseki, 22 Vet. App. 447 (2009). Thus, the Board shall adjudicate the claim of entitlement to a TDIU below.

Also in the June 2016 decision, the Board remanded the claims for further development. There was substantial compliance with the Board's remand directives to decide the claims that remain on appeal. See Stegall v. West, 11 Vet. App. 268 (1998); Dement v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1. On February 16, 2017, prior to the promulgation of a decision in the appeal, the Board received explicit and unambiguous notification from the Veteran in a statement that a withdrawal of all issues on appeal except for entitlement to an increased rating of his low back disability (i.e. entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange and whether referral is warranted for an extraschedular rating for a right knee disability) is requested.

2. The Veteran's service-connected low back disability does not result in an exceptional or unusual disability picture.

3. The Veteran's service-connected disabilities do not prevent him from securing or following gainful employment.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for the issues of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange and whether referral is warranted for an extraschedular rating for a right knee disability have been met. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. Referral for extraschedular consideration for a low back disability is not warranted. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321 (2016).

3. The criteria for referral for TDIU consideration have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16, 4.18, 4.19, 4.25 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. 

In a February 2017 statement the Veteran has withdrawn all issues on appeal except the increased rating claim for a low back disability. Since TDIU was raised in conjunction with the Veteran's claim for an increased rating for his low back disability, the Board will adjudicate the claim of TDIU. See Rice, 22 Vet. App. 447. As mentioned in the introduction, schedular consideration of the Veteran's increased rating claim for his low back disability has been decided in the June 2016 Board decision. The Board will adjudicate the extraschedular referral of the increased rating claim for a low back disability. 

There remain no allegations of errors of fact or law for appellate consideration in regards to the issues of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange and whether referral is warranted for an extraschedular rating for a right knee disability. Accordingly, the Board does not have jurisdiction to review these issues on appeal and these issues are now dismissed.


Extraschedular Rating for Low Back Disability

The Board has considered whether the evaluation of the Veteran's low back disability, should be referred for extraschedular consideration. See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008). Because the ratings provided under the Rating Schedule are averages, an assigned rating may be adequate to address the average impairment in earning capacity caused by the disability, but not completely account for the Veteran's individual circumstances. Thun, 22 Vet. App. at 114. In exceptional situations where the rating is inadequate, the case may be referred for extraschedular consideration. Id. The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

In Thun, 22 Vet. App. at 115, the Court held that the determination of whether a claimant is entitled to an extraschedular rating under 38 C.F.R. § 3.321(b) is a three-step inquiry. First, as a threshold factor, there must be a finding that the evidence of record presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Id. In this regard, the Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability. See id. If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, in which case the assigned schedular evaluation is adequate and no referral is required. Id. Second, if the schedular criteria are found to be inadequate to evaluate the claimant's disability, the Board must determine whether the exceptional disability exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Id. If so, then under the third step of the inquiry the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating. Id.

Referral for extraschedular consideration is not warranted. A comparison of the Veteran's disabilities and the applicable rating criteria do not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards." 38 C.F.R. § 3.321(b).  The Veteran has described experiencing stiffness, fatigue, spasms, and decreased motion in his low back. These symptoms are contemplated by the rating criteria for evaluating the thoracolumbar spine. The Veteran does not report any symptoms associated with his low back disability that are not included in the rating criteria or have otherwise been left uncompensated or unaccounted for by his assigned schedular ratings. See 38 C.F.R. § 4.71a, DC 5242; see also Thun, 22 Vet. App. at 115. There is no need to consider the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).

The record does not suggest that the collective or combined effect of more than one service-connected disabilities, including degenerative arthritis of the right knee with anterior cruciate ligament rupture and medial meniscal tear and degenerative arthritis of the right knee with laxity present an exceptional or unusual disability picture to render inadequate the schedular rating criteria for the low back disability (degenerative arthritis). See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). The Board has fully considered all of the service-connected disabilities in concluding that referral for consideration on an extraschedular basis is not warranted.

The preponderance of the evidence is against the claim of a referral for an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for impairment associated with the Veteran's service-connected degenerative arthritis of the low back, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


TDIU

The Veteran contends that he is entitled to a TDIU due to his service-connected disabilities. Specifically, in the April 2009 application for increased compensation based on unemployability, he asserted that his chronic arthritis and improved prostate cancer prevent him from securing or following substantially gainful employment. The Veteran has reported that he has four years of high school education.
 
TDIU may be assigned when the schedular rating is less than 100 percent and disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities. If unemployability is claimed as a result of only one service-connected disability, it must be rated at 60 percent or more. If it is a result of two or more disabilities, at least one disability must be rated at 40 percent or more, with at least another sufficient disability to bring the combined rating to 70 percent or more. See 38 C.F.R. §§ 3.341(a), 4.16(a).

In reaching a determination of a TDIU, it is necessary that the record reflect some factor which takes the Veteran's case outside the norm with respect to a similar level of disability under the rating schedule. Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); 38 C.F.R. §§ 4.1, 4.15 (2016). The fact that a claimant is unemployed or has difficulty obtaining employment is not enough. The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. at 363. 

Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a Veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination. 38 C.F.R. § 4.16(a).

The central inquiry is "whether service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). The level of education, special training, and previous work experience may be considered as part of a TDIU claim. Age or impairment(s) caused by nonservice-connected disabilities may not be considered when determining whether such a total disability rating is warranted. See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose, 4 Vet. App. at 363.

The Veteran receives compensation for degenerative arthritis of the low back at 10 percent disabling; degenerative arthritis of the right knee with anterior cruciate ligament rupture and medial meniscal tear at 10 percent disabling; and degenerative arthritis of the right knee with laxity at 10 percent disabling. The combined rating for these disabilities is 30 percent. See 38 C.F.R. § 4.25 Table I. The Veteran's service-connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis. It must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extraschedular basis. 38 C.F.R. § 4.16(b).

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b). Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a). The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue. 38 C.F.R. § 4.16(b). 

In order to grant a TDIU on an extraschedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the claimant in a different position than other veterans having the same compensation rating. The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment. Van Hoose, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). It is clear that the claimant need not be a total "basket case" before it may be found that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. Id.

However, service-connected disabilities, alone, must be sufficiently severe to produce unemployability. Hatlestad, 5 Vet. App. at 529. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran. Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.

As the Board itself cannot assign an extraschedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record. 38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.

The Veteran currently has service-connected disabilities of degenerative arthritis of the low back; degenerative arthritis of the right knee with anterior cruciate ligament rupture and medial meniscal tear; and degenerative arthritis of the right knee with laxity. In the Veteran's April 2009 application for increased compensation based on unemployability he claimed his chronic arthritis and improved prostate cancer as the service-connected disabilities that prevent him from securing or following substantially gainful employment. The Veteran asserted that following prostate surgery in November 2008, his body became very weak and that the surgery also aggravated his arthritis thus causing him the inability to continue prolonged standing, walking, stooping, bending, and heavy lifting which he had done as a courier. However, for TDIU purposes, the Veteran must be rendered unemployable solely due to service-connected disabilities regardless of their individual and combined percentages. Hatlestad. 5 Vet. App. at 529. The Veteran is not service-connected for prostate cancer.

In an October 2008 statement, the Veteran requested leave from his employment as a courier due to his inability to perform the constant day to day heavy lifting, standing and walking due to his treatment for prostate cancer. 

In a March 2009 VA application for compensation and pension (VA 21-526), the Veteran asserted that radioactive seeds implanted permanently in his prostate caused him the inability to bend low, stoop, climb, or stand for prolonged periods of time due to pressure in his hips and knee joints. The Veteran contended that due to the radioactive seeds in his prostate that kill off cancer cells, he had minimum strength to continue employment and had to resign.

In April 2009 and June 2009 statements, the Veteran asserted that his low back arthritis had spread to his pelvic area and knee joints and that his arthritis combined with the radioactive seeds impaired his ability to maintain and sustain continued employment. The Veteran stated that he had to resign from his job in January 2009 because his body was too weak to continue working, that the radiation seeds made his body tired, and that his arthritis prevented him from doing a lot of physical movements.

In a June 2009 VA examination report, the Veteran reported low back pain which occurred spontaneously and could also be elicited by physical activity. The pain was relieved by rest, spontaneously, and/or by Piroxicam. The Veteran was not receiving any treatment for this his low back disability and it did not result in any incapacitation. The Veteran reported that he could not work as a courier due to the requirement of an 8 hour day, 5 days a week, of continuous heavy lifting, walking, standing and bending. Upon physical examination, the Veteran's posture and gait were within normal limits, and he showed no signs of abnormal weight bearing. He did not require any assistive devices for ambulation. No muscle spasm or tenderness was present and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The examiner noted that the effect of the condition on the Veteran's usual occupation was unemployment and effect on daily activity was low back pain after prolonged walking, standing, or heavy lifting.

In June 2010, the Veteran submitted an application for disabled parking placards to the Virginia Department of Motor Vehicles which included a licensed physician's certification. The physician certified that the Veteran was permanently limited or impaired, cannot walk 200 feet without stopping to rest, and was severely limited in ability to walk due to an arthritic, neurological, or orthopedic condition.

In a July 2010 statement, the Veteran contended that he was unemployed due to his knee and low back disabilities which prevented him from maintaining his last job.

In the July 2010 substantive appeal (VA-9) the Veteran asserted that his knee and lumbar spine disabilities have prevented him from holding employment. The Veteran stated that he could not climb up on trucks anymore and prolonged walking, standing, lifting, and stooping all caused him problems with holding his job. The Veteran contended that other diseases present only compounded his low back disability.

During a July 2011 VA examination, the Veteran reported that he experienced stiffness, fatigue, spasms, and decreased motion in his low back. The Veteran stated that he could walk 500 yards on average and that it would take him 20 minutes to accomplish this. The Veteran reported that he did not experience paresthesia, numbness, and weakness. He also reported mild pain that can be exacerbated by physical activity but relieved by rest and did not require medication. The Veteran's low back disability has not resulted in any incapacitation and he reported overall functional impairments of the inability to walk or stand for long periods of time and the inability to lift over 30 pounds. A physical examination revealed no evidence of radiating pain on movement, muscle spasm, tenderness, weakness, atrophy, or ankylosis. The Veteran's range of motion of the lumbar spine was all within normal limits. He had a normal gait and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The examiner opined that the Veteran's low back disability and knee disability did not affect his usual occupation. The only effect on the Veteran's daily activity is right knee pain post prolonged activity. 

The Board finds that referral to the Director for TDIU consideration is not warranted. The Board has considered the medical evidence, including opinions of VA examiners, and the Veteran's lay statements. The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"). 

While the Veteran contended that his low back and right knee disabilities prevented him from maintaining employment since he could not climb up on trucks anymore and prolonged walking, standing, lifting, and stooping caused him difficulty, he also attributed his inability to perform the duties to non-service connected disabilities and conditions including prostate cancer and the effect of the radioactive seed implant. The Veteran also stated that other diseases compounded on to the effect of his service-connected low back and knee disabilities. 

The June 2009 VA examiner stated that the effect of the low back disability on the Veteran's usual occupation was unemployment and the effect on daily activity was low back pain after prolonged walking, standing, or heavy lifting. However, a physical examination revealed that the Veteran's posture and gait were within normal limits without the need for any assistive devices for ambulation, and he showed no signs of abnormal weight bearing. No muscle spasm or tenderness were present and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination even after repetitive use.
 
The July 2011 VA examination report indicates that the Veteran's lumbar spine revealed no evidence of radiating pain on movement, muscle spasm, tenderness, weakness, atrophy, or ankylosis. Ranges of motion of the lumbar spine were all within normal limits, the Veteran had a normal gait, and joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. The examiner opined that the Veteran's low back and knee disabilities did not affect his usual occupation. It should also be noted that while the Veteran's prostate cancer cannot be considered for the purposes of TDIU eligibility since it is not a service connected disability, in March 2017, a VA examiner concluded that the Veteran's prostate cancer did not impact his ability to work. Furthermore, the record does not indicate that the Veteran is precluded from performing sedentary work, specifically the Veteran does not report an inability to sit. Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities alone warrant a referral to the Director of Compensation and Pension Service for an extraschedular TDIU evaluation.

The Veteran's service connected disabilities do not meet the percentage threshold set forth in 38 C.F.R. § 4.16(a) for consideration of a TDIU on a schedular basis and the Board finds that referral for a TDIU on an extraschedular basis is not warranted. The preponderance of the evidence is against the claim for entitlement to a TDIU rating, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal on the issue of entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange, has been withdrawn and is dismissed.

The appeal on the issue of entitlement to an extraschedular rating for a right knee disability has been withdrawn and is dismissed.

Referral for extraschedular consideration for impairment associated with the Veteran's service-connected low back disability is not warranted.

Referral for an extraschedular TDIU is not warranted. 




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


